Citation Nr: 1444259	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-04 160	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis (claimed as low back pain).

2.  Entitlement to service connection for a disability manifested by joint pain.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran had active duty for training in the Army National Guard from October 1986 to March 1987, and served on active duty in the Army from November 1990 to June 1991 and from March 2003 to July 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2014 the Veteran withdrew his earlier request for a videoconference hearing before the Board.  


FINDING OF FACT

Prior to the promulgation of a decision in the matter, the Board in July 2014 received written notification from the Veteran expressing his intent to withdraw his appeal seeking service connection for lumbar spondylosis (claimed as low back pain) and for a disability manifested by joint pain; there is no question of fact or law remaining before the Board in this matter. 


CONCLUSION OF LAW

Regarding the claims of service connection for lumbar spondylosis (claimed as low back pain) and for a disability manifested by joint pain, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claim, discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in the matter.  

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a statement received by the Board in July 2014, the Veteran indicated that it was his intent to withdraw his appeal seeking service connection for lumbar spondylosis (claimed as low back pain) and for a disability manifested by joint pain.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed. 


ORDER

The appeal seeking service connection for lumbar spondylosis (claimed as low back pain) and for a disability manifested by joint pain is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


